El Juez Asociado Señor Tiodd, Jr.,
emitió la opinión del tribunal.
Juan B. Vergara fué nombrado por la Comisión Hípica Insular,' Juez Auxiliar de Salidas de los hipódromos »de Puerto Eico. Por haber dejado de prestar servicios el Juez de Salidas de la corporación demandada, nombrado también por la Comisión Hípica pero a propuesta de la corporación siendo su sueldo pagado por ésta, (1) el apelante actuó como *924Juez de Salidas en- las carreras celebradas el 15 de agosto de 1945. Alegando que la corporación demandada se había negado a pagarle la suma de $61.18 importe de los emolu- - mentos por los servicios prestados solicitó de la corte inferior dictara un auto de mandamus ordenando se le pagara dicha suma y de la sentencia desestimando su petición inter-puso el presente recurso.
El artículo 121 del Reglamento de la Comisión Hípica, que es el que crea el cargo de Juez Auxiliar de Salidas, dis-pone que, entre otras, tendrá la obligación de “sustituir al Juez de Salidas en los casos de ausencia o enfermedad,” El sueldo del Juez Auxiliar es pagado por la Comisión Hípica y en su nombramiento no interviene la corporación deman- ■ dada.
Nada hay en la Ley Hípica o su Reglamento que imponga a la corporación demandada el deber de pagar al apelante el sueldo que corresponde al J~uez de Salidas por haber ac-tuado en sustitución de este. El apelante sólo cumplió con uno de los deberes de su cargo, a sabor, sustituir al Juez de Salidas en un caso de ausencia. Esa sustitución no impuso a la corporación demandada el deber de pagarle el sueldo fijado al Juez de Salidas.

Debe confirmarse la sentencia apelada.


E1 artículo 6 de la Ley Hípica de Puerto Rico (Estatutos Revisados y Códigos de Puerto Rico de 1941, pág. 492) dispone, en parte quo "el nombra-miento para el cargo de Juez de Salidas se hará (por la Comisión) a propuesta de la persona natural o jurídica explotadora del hipódromo para el cual haya de nombrarse y su sueldo será fijado por la Comisión Hípica Insular y pagado por dicha persona natural o jurídica explotadora del hipódromo en que actúe dicho funcionario. ’1 (Materia entre paréntesis nuestra.)